Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153250                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SHEILA GOODSON, Mother and Next Friend of                                                                 Joan L. Larsen,
  KELEIGH GOODSON,                                                                                                    Justices
           Plaintiff-Appellee,
  v                                                                 SC: 153250
                                                                    COA: 329548
                                                                    Ingham CC: 15-000365-NH
  ABDALMAJID KATRANJI, M.D., and
  KATRANJI RECONSTRUCTIVE SURGERY
  INSTITUTE, PLLC, d/b/a KATRANJI HAND
  CENTER,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2016
           p1026
                                                                               Clerk